Citation Nr: 0009832	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-48 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $5,986.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1969, to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Committee on Waivers and Compromises (Committee) of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 1997, the Board remanded 
this case to the RO for further development.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received pension to which he was not 
entitled; recoupment of those benefits would not defeat the 
purpose of pension and would cause enrichment; and the 
veteran had some fault in creating the overpayment.

3.  It would cause undue hardship to the veteran to collect 
the overpayment as his expenses exceed his limited income.

4.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $5,986 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In March 1987, the veteran was granted entitlement to 
nonservice-connected pension benefits effective from August 
1986.  There is no record that the veteran was notified of 
his obligations as a pension recipient at the time of the 
award.  In November 1987 and August 1989, the veteran 
submitted an annual Improved Pension Eligibility Verification 
Reports (EVR) in which he reported that his sole source of 
income was from Social Security benefits.  In a September 
1989 letter, the veteran was initially advised that his level 
of benefits were based on his report of income.  He was 
provided a VA Form 21-8768 which informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.

In November 1990, the next annual EVR was received in which 
the veteran reported that he had no income from Social 
Security benefits, but had earned wages of $2,400 for the 
period of October 1, 1989 to September 30, 1990 and expected 
to earn wages of $5,000 for the period of October 1, 1990 to 
September 30, 1991.  Thereafter, in March 1991, the veteran 
clarified that the aforementioned wage income was incorrect.  
He stated that he had started a self-employment business, but 
due to losses, there was no actual profit even though he had 
previously reported that there was such a profit.  

In December 1991, the veteran's annual EVR was received in 
which he reported that he had no family income for the period 
of October 1, 1990 to September 30, 1991 and expected to have 
no income from October 1, 1991 to September 30, 1992.  

Thereafter, information was received showing that the veteran 
had unearned income of $1,570 in 1989 and of $505 in 1990, 
which he did not previously report on his EVRs.  As such, the 
veteran's pension benefits were retroactively reduced 
effective February 1, 1989.  This action created an 
overpayment in the amount of $5,986.  

The veteran's request for a waiver of the recovery of the 
overpayment of $5,986 was referred to the Committee.  In 
December 1993, the Committee considered the veteran's claim 
for waiver.  The Committee made a specific determination that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits in the amount of $5,986 would not be against equity 
and good conscience 

In September 1994, a second overpayment was created due to an 
adjustment to the veteran's income beginning in 1991.  
According to the RO, subsequent award actions cleared this 
debt.  Nevertheless, the veteran did not request a waiver of 
this overpayment and the only waiver issue in appellate 
status is the first debt, as already noted and listed on the 
front page of this decision.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA accurately of all of his income as he 
had been instructed to do in the September 1989 letter.  
However, the Board also finds that the VA had some fault in 
failing to notify the veteran of his obligations as a pension 
recipient until 8 months after he had been awarded benefits 
and until after the first erroneous EVR had been submitted.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A review of the recent May 1997 financial status 
report shows that the veteran's monthly expenses exceed his 
monthly income by approximately $235.  In addition, his 
employment is seasonal and he only works 20 weeks out of the 
year.  It is clear that when the veteran is not working, he 
has no income.  In addition, he has virtually no liquid 
assets with which to repay the debt, and he reports that the 
bank is about to foreclose on his home.  The Board finds that 
in weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
(improved pension benefits in the amount of $5,986 is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

